

Exhibit 10






INNOFONE
3470 OLNEY LAYTONSVILLE ROAD, SUITE 118
OLNEY, MARYLAND  20832





BOARD RESOLUTION




RESCISSION OF CONTRACT

Be it resolved that the Board held a special meeting and notice was waived.







Be it resolved that Innofone.com entered into a Joint Venture Agreement with
Ascot Investments, Inc on May 17th, 2005.



Be it resolved that after deliberation, it is the considered opinion of the
Board of Directors of Innofone.com, that Ascot has materially failed to meet the
requirements of the deal as was called for in said Joint Venture Agreement.



Be it resolved that as such, by operation of a vote of the Board of Directors of
Innofone.com Inc, said contract has been rescinded. Therefore, all said mutual
obligations and duties as called for in that Joint Venture Agreement are
considered to be non-binding upon the parties, their successors, assigns and
personal representatives. Neither party shall have any further rights or duties
thereunder.


Approved this date: July 15, 2005

/s/ Frederic Richardson

Frederic Richardson, President







--------------------------------------------------------------------------------

